Case 18-16194-mdc         Doc 118     Filed 01/09/21 Entered 01/09/21 21:42:01          Desc Main
                                     Document      Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:

 VANCE A. EVANS,                                  :   CHAPTER 13
                                                  :
          Debtor.                                 :   BANKRUPTCY NO. 18-16194-mdc


    DEBTOR’S OBJECTION TO NOTICES OF MORTGAGE PAYMENT CHANGES
    FILED IN THE PERIOD BETWEEN 2019 AND 2021 BY MTGLQ INVESTORS, LP
              c/o RUSHMORE LOAN MANAGEMENT SERVICES, LLC

          The Debtor, by and through his counsel, Regional Bankruptcy Center of Southeastern

 PA, P.C., objects to the series of Notices of Mortgage Payment Changes filed on December 17,

 2019, April 30, 2020, November 10, 2020, and January 8, 2021, filed by MTGLQ Investors, LP

 c/o Rushmore Loan Management Services (hereinafter collectively “Lender”), and in support

 thereof respectfully represents as follows:


          1.   Debtor filed a Voluntary Petition under Chapter 13 of the Bankruptcy Code in this

 case on September 18, 2018.

          2.   On or about November 21, 2018, Wells Fargo USA Holdings, Inc. (hereinafter

 “Wells Fargo”) filed Proof of Claim No. 1, asserting a secured claim in the total amount of

 $92,834.01, with an alleged pre-petition arrearage of $12,384.37 (see copy of Proof of Claim No.

 1, attached hereto and incorporated herein, marked as Exhibit “A”).

          3.   Included in the Part 4: Monthly Mortgage Payment, Wells Fargo asserted that the

 “Total Monthly Payment” was $1,099.87, based upon a September 27, 2018 escrow analysis (see

 Claim No. 1, Part 2, pp. 34-36), an increase from the regular monthly mortgage payment of

 $986.42 just prior to the Petition date.

          4.   On August 1, 2019, Claim No. 1 was transferred from Wells Fargo to MTGLQ

 Investors, LP (“MTGLQ”) c/o Rushmore Loan Management Services (see copy of Transfer of
Case 18-16194-mdc       Doc 118     Filed 01/09/21 Entered 01/09/21 21:42:01           Desc Main
                                   Document      Page 2 of 4



 Claim Other Than for Security, attached hereto and incorporated herein, marked as Exhibit “B”).

        5.   When Claim No. 1 was transferred from Wells Fargo to MTGLQ on or about

 August 1, 2019, Rushmore Loan Management Services began billing the Debtor at the monthly

 mortgage payment rate of $1,166.30, without any explanation of the increase from either the

 amount Debtor was paying pre-petition, $986.42 per month, or the amount claimed by Wells

 Fargo to be the monthly payment amount in Part 4 of the Official Form 410A attachment to

 Wells Fargo’s Proof of Claim No. 1., $1,099.87.

        6.   Before a mortgagor in Chapter 13 can be required by a mortgagee to make an
 increased monthly mortgage payment for his/her primary residence, the mortgagee is required to

 send a Notice of Mortgage Payment Change in accordance with Bankruptcy Rule 3002.1(b).

        7.   In conjunction with sending a debtor the notice required under Bankruptcy Rule

 3002.1(b), the mortgagee must also comply with the Real Estate Settlement Procedures Act, 12

 U.S.C. §2601 et seq., and Regulation Z, 12 C.F.R. Part 1026, by conducting an escrow analysis

 and setting a monthly mortgage payment amount in accordance with the rules governing such

 analyses.

        8.   MTGLQ failed to send any such escrow analysis to the Debtor prior to attempting

 to impose the higher monthly mortgage payment on the Debtor per the monthly mortgage

 statements sent to the Debtor by Rushmore Loan Management Services, and therefore was out of
 compliance with the Real Estate Settlement Procedures Act, 12 U.S.C. §2601 et seq., and

 Regulation Z, 12 C.F.R. Part 1026.

        9.   The Debtor filed an Objection to Proof of Claim No. 1 on October 23, 2019.

       10.   Thereafter, on December 17, 2019, MTGLQ filed a Notice of Mortgage Payment

 Change, claiming that the regular monthly mortgage payment had increased to $1,175.99,

 without adequate support for the increase based upon an alleged escrow shortage that required an

 increase of $120.78 in the escrow portion of the regular monthly mortgage payment, increasing

 the overall escrow portion of the regular monthly mortgage payment from $371.61 to $492.39
Case 18-16194-mdc         Doc 118     Filed 01/09/21 Entered 01/09/21 21:42:01              Desc Main
                                     Document      Page 3 of 4



 (see copy of Notice of Mortgage Payment Change filed on December 17, 2019, attached hereto

 and incorporated herein, marked as Exhibit “C”).

       11.    On April 30, 2020, MTGLQ filed a Notice of Mortgage Payment Change, claiming

 that the regular monthly mortgage payment had decreased to $1,161.66, but without reducing the

 escrow portion of the regular monthly mortgage payment, which remained at $492.39 (see copy

 of Notice of Mortgage Payment Change filed on April 30, 2020, attached hereto and

 incorporated herein, marked as Exhibit “D”).

       12.    On November 10, 2020, MTGLQ filed another Notice of Mortgage Payment
 Change, claiming that the regular monthly mortgage payment had decreased to $1,105.87, but

 again without reducing the escrow portion of the regular monthly mortgage payment, which

 remained at $492.39 (see copy of Notice of Mortgage Payment Change filed on November 10,

 2020, attached hereto and incorporated herein, marked as Exhibit “E”).

       13.    On January 8, 2021, MTGLQ filed another Notice of Mortgage Payment Change,

 claiming that the regular monthly mortgage payment had decreased further to $1,080.79 (see

 copy of Notice of Mortgage Payment Change filed on January 8, 2021, attached hereto and

 incorporated herein, marked as Exhibit “F”). The reduction was in part due to a small reduction

 in the escrow portion of the regular monthly mortgage payment, which was reduced from

 $492.39 to $467.31, but still included $91.28 in the escrow portion of the regular monthly

 mortgage payment toward an alleged shortage without adequate support, causing the overall

 escrow portion of the regular monthly mortgage payment to be $467.31 rather than the escrow

 portion of $376.03 needed to cover current real estate taxes and insurance disbursements.

       14.    The Debtor’s alleged regular monthly mortgage payment remains at $1,080.79, an
 increase of $94.37 above the $986.42 regular monthly mortgage payment that the Debtor paid

 pre-petition, despite a significant drop in the interest rate in accordance with the terms of the

 variable rate Note.

       15.    MTGLQ cannot impose changes in the regular monthly mortgage payment on the
Case 18-16194-mdc        Doc 118     Filed 01/09/21 Entered 01/09/21 21:42:01             Desc Main
                                    Document      Page 4 of 4



 Debtor absent compliance with both Bankruptcy Rule 3002.1(b) and the Real Estate Settlement

 Procedures Act, 12 U.S.C. §2601 et seq., along with Regulation Z, 12 C.F.R. Part 1026.

       16.    The Court should disallow any changes from the regular monthly mortgage

 payment that the Debtor paid pre-petition, whether attributable to either the principal and interest

 portion of the Debtor’s regular monthly mortgage payment (the interest rate is variable per the

 Note), or in the escrow portion of the regular monthly mortgage payment, until and unless the

 holder or servicer of Debtor’s mortgage shall comply with Rule 3002.1(b) and send the Debtor

 an escrow account disclosure statement in accordance with the Real Estate Settlement

 Procedures Act, 12 U.S.C. §2601 et seq., and Regulation Z, 12 C.F.R. Part 1026, that justifies

 any changes in the regular monthly mortgage payment amount.


                WHEREFORE, the Debtor prays this Honorable Court to enter the Proposed

 Order accompanying the Objection limiting the ability of MTGLQ/Rushmore Loan Management

 Services, or the current holder/servicer of Debtor’s mortgage loan, without adequate

 documentation in compliance with Rule 3002.1(b) and the Real Estate Settlement Procedures

 Act, 12 U.S.C. §2601 et seq., and Regulation Z, 12 C.F.R. Part 1026.


                                                   Respectfully submitted,
                                                   REGIONAL BANKRUPTCY CENTER OF
                                                   SOUTHEASTERN PA, P.C., by:




                                                   _______________________________________
                                                   Roger V. Ashodian
                                                   Attorney ID #42586
                                                   101 West Chester Pike, Suite 1A
                                                   Havertown, PA 19083
                                                   (610) 446-6800
                                                   Attorney for Debtor/Objector
